             Case 5:18-cv-01397-LHK Document 46 Filed 08/28/19 Page 1 of 2



1    Micha Star Liberty (SBN 215687)
     LIBERTY LAW OFFICE
2    1970 Broadway, Suite 700
     Oakland, CA 94612
3    Telephone: (510) 645-1000
4    Facsimile: (888) 645-2008
     Email: team@libertylaw.com
5
     John C. Clune, (Admitted Pro Hac Vice)
6    Keith M. Edwards, (Admitted Pro Hac Vice)
     HUTCHINSON BLACK AND COOK, LLC
7
     921 Walnut Street, Suite 200
8    Boulder, CO 80302
     Telephone: (303) 442-6514
9    Facsimile: (303) 442-6593
     Email: clune@hbcboulder.com, kedwards@hbcboulder.com
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN JOSE DIVISION

13   J.V.                                                          Civil Action No.: 18-CV-01397-LHK
         Plaintiff,
14   v.                                                            NOTICE OF VOLUNTARY
     JARRYD HAYNE,                                                 DISMISSAL WITH PREJUDICE
15       Defendant.
16
         Plaintiff, J.V., gives notices that all claims, causes of action, counterclaims and defenses that the
17
     parties have or may have had in this action have been resolved and are hereby voluntarily dismissed
18
     with prejudice and that each party shall bear their own attorneys’ fees and costs.
19
20    DATED: August 28, 2019                    By:     /s/ John C. Clune
                                                      John C. Clune (Admitted Pro Hac Vice)
21                                                    Keith M. Edwards (Admitted Pro Hac Vice)
                                                      HUTCHINSON BLACK AND COOK, LLC
22
                                                      921 Walnut Street, Suite 200
23                                                    Boulder, CO 80302
                                                      Telephone: (303) 442-6514
24                                                    Facsimile: (303) 442-6593
                                                      Email: clune@hbcboulder.com
25                                                    kedwards@hbcboulder.com
26
                                                      Attorneys for Plaintiff J.V.
27
28

                                            1                        18-CV-01397-LHK
                         NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
           Case 5:18-cv-01397-LHK Document 46 Filed 08/28/19 Page 2 of 2



1                               CERTIFICATION OF SERVICE

2           I hereby certify that on August 28, 2019, I served NOTICE OF VOLUNTARY

3    DISMISSAL WITH PREJUDICE on the persons listed below by email.

4           Mark D. Baute
            Bryan D. Roth
5           BAUTE CROCHETIERE & HARTLEY LLP
            777 South Figueroa Street, Suite 4900
6           Los Angeles. California 90017
7           Mbaute@Bautelaw.Com
            broth@bautelaw.com
8
            Attorneys for Defendant JARRYD HAYNE
9
10                                          By:     /s/ John C. Clune
                                                  John C. Clune
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2                          18-CV-01397-LHK
                               CERTIFICATION OF SERVICE
